Exhibit 99.2 Tredegar Corporation Contact: Corporate Communications Neill Bellamy 1100 Boulders Parkway Phone: 804/330-1211 Richmond, Virginia 23225 Fax: 804/330-1777 E-mail: invest@tredegar.com E-mail: nbellamy@tredegar.com Website: www.tredegar.com FOR IMMEDIATE RELEASE TREDEGAR BOARD DECLARES SPECIAL DIVIDEND RICHMOND, Va., November 21, 2012 – The board of directors of Tredegar Corporation (NYSE:TG) today declared a special dividend of seventy-five cents ($0.75) per share on the company’s common stock.The dividend is payable on December 14, 2012 to shareholders of record at the close of business on December 7, 2012. Nancy Taylor, Tredegar’s president and chief executive officer, said, “This special dividend, as well as the recent increase in our regular quarterly dividend, rewards our shareholders as we have generated strong cash flow.With our solid financial position and a balanced approach to allocating capital, we will continue to consider acquisitions, investments in our businesses, share buybacks and dividends as ways to generate shareholder value.” About Tredegar Corporation: Tredegar Corporation is primarily a manufacturer of plastic films and aluminum extrusions.A global company headquartered in Richmond, Virginia, Tredegar had 2011 sales of $798 million.With approximately 2,000 employees, the company operates manufacturing facilities in North America, South America, Europe, and Asia.Additional information regarding Tredegar Corporation is available at www.tredegar.com. Tredegar Board Declares Special Dividend Page 2 FORWARD-LOOKING AND CAUTIONARY STATEMENTS “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995:This news release contains forward-looking statements regarding Tredegar Corporation’s business.These forward-looking statements are not historical facts, but statements that involve risks and uncertainties.Actual results could differ materially from those included in or implied by these forward-looking statements.Accordingly, you should not place undue reliance on these forward-looking statements.Factors that may cause actual results to differ materially from those contemplated by these forward-looking statements include the factors discussed in the reports Tredegar files with or furnishes to the Securities and Exchange Commission (the “SEC”) from time-to-time, including the risks and important factors set forth in additional detail in “Risk Factors” in Part I, Item 1A of Tredegar’s 2011 Annual Report on Form 10-K filed with the SEC.Readers are urged to review and consider carefully the disclosures Tredegar makes in its filings with the SEC.Except as required by applicable law or regulations, Tredegar does not undertake, and specifically disclaims any obligation, to update or revise any forward-looking statement. # # #
